STOCKSLAGER, J.
This is an appeal from an order of the district court of Kootenai county vacating and setting aside a judgment rendered and entered by default on the twenty-third day of August, 1900. The record discloses that the plaintiffs, as husband and wife, on the twenty-seventh day of March, 1900, filed their complaint against defendant, claiming that they were entitled to recover from said county the sum of $1,533.04, balance due for the services of George H. Pease as sheriff of said county for the years 1897-98. On the twenty-third day of July a default was entered, and on the same day judgment in favor of the plaintiffs was entered for amount as claimed in the complaint. Thereafter, and on the twenty-eighth day of July, 1900, John B. Goode, the county attorney of said Kootenai county, served notice on counsel for plaintiffs that on the twenty-second day of August, 1900, or as soon as he could be heard at a special term of the district court to be held in said county, he would move the court to set aside the default judgment entered in said cause. This notice further informed counsel for plaintiffs that said motion would be made upon the records and files in said case and upon an *734affidavit of John B. Goode, a copy of such affidavit being attached to the notice. On the twenty-seventh day of July said affidavit was filed with the clerk of said court, and at the same time a demurrer was filed to the complaint in said cause, objecting to all the demands of the plaintiffs for relief as set out in their complaint. On the twenty-third day of August this motion was heard, counsel appearing for both parties to the action, and on the same day the court made an order setting-aside said judgment. Counsel for plaintiffs complains of this action of the district court, and brings it here for review.
The affidavit of counsel for the defendant county, served with his notice to move to set aside the default judgment,, among other things says: That either through mistake, inadvertence, or neglect he failed to plead by way of either answer or demurrer to the complaint herein on or before the twenty-third day- of July, 1900, upon which last-named date the plaintiffs, by their attorney, filed a praecipe for a default, and that thereupon, on the same day, the clerk of said court entered a judgment by default against defendant; that he failed to file any pleading before said last-named date for the reason that he was under the impression that the time for filing the same had been extended by consent for ninety days from the last term of the court, which said period would not have expired before the twenty-eighth day of July; that he has this day (July 27, 1900) placed in the hands of the sheriff of Kootenai county a copy of a demurrer for service upon plaintiffs or their attorney. Counsel for appellants alleges the following, errors: 1. No showing of mistake, inadvertence, surprise, or excusable neglect was shown by the defendant’s attorney. 2. No affidavit of merits was filed by the defendant or on defendant’s behalf, and no answer showing a meritorious defense was filed or offered to be filed. 3. No imposition of terms was made by the court as a condition precedent to setting aside said judgment, as required by statute. 4. The court abused its discretion in setting aside said judgment upon the showing to be made. 5. The court made no findings of fact.
That the trial court is clothed with large discretionary powers in eases of the character before us for review is not con*735troverted by counsel for appellants, and it is only where it is plainly apparent from the record that the court has abused tins discretion that the appellate court will disturb the action of the lower court. The notice served upon counsel for appellants says the motion to set aside the judgment will be made upon the pleadings, files, etc., in the case, together with the affidavit of John B. Goode, county attorney of defendant county. The record shows that on the hearing of said motion the entire record was considered by the court. If it occurred to the learned judge that the complaint did not state a cause of action (as we presume it did) against the defendant, and that the demurrer then on file would have to be sustained, or, if filed in time, would have been sustained, and no judgment entered in favor of the plaintiffs, can it be contended that he abused his discretion? We think the discretionary power granted him is for the purpose of seeing that all parties have equal and exact justice. It is not for this court to say whether the complaint was sufficient or not; but it was a part of the duty of the trial court on this motion to take the sufficiency of the complaint into consideration, and, if he believed it insufficient to warrant a recovery, it was his duty to, and undoubtedly he did, consider it in passing upon the motion. Judgments of the character of the one under consideration are entered up by the clerk, the judge of the court knowing nothing of the pleadings or facts, unless called to his attention by a motion to vacate the judgment, or some other pleading striking at the validity of the judgment. If there are any class of cases in which the trial court should not be hampered in the exéreise of its discretion, it is the kind under consideration.
Counsel urges that there was “no affidavit of merits filed, and no answer showing a meritorious defense was filed or offered to be filed.” He does not call our attention to a statutory provision requiring either, and there is no merit in this contention. If the complaint does not state a cause of action, a demurrer is sufficient; and of what the conclusions of the trial court were on this question when this motion was before it we are not informed. He next says: “No imposition of terms was made by the court as a condition precedent to setting *736aside said judgment, as required by statute.” This was also discretionary with the’ court. He complains that “no findings were made by the court.” We do not think it necessary. If "he thought the showing was sufficient, and that in the furtherance of justice the judgment should be set aside, that was enough, and no findings were necessary. The judgment of the lower court is affirmed.
Sullivan, J., concurs.